Case 18-69019-lrc        Doc 150   Filed 05/10/21 Entered 05/10/21 13:49:38              Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                :
                                                      :       CHAPTER 7
MARVELAY, LLC                                         :
                                                      :       CASE NO. 18-69019
               Debtor.                                :
                                                      :

                           NOTICE OF PLEADING, DEADLINE TO
                         OBJECT OR RESPOND, AND FOR HEARING

        Martha A. Miller, as the Chapter 7 Trustee (“Trustee” or “Plaintiff’) for the bankruptcy
estate of Marvelay, LLC (“Marvelay” or “Debtor”), has filed her Motion for Order Authorizing
Compromises and Settlements with Sky Adventures Inc., Rohr Balloons LLC, Balloons over
Virginia, Inc., and Frank Riehl d/b/a ABC Safari Balloon Adventures under Federal Rule of
Bankruptcy Procedure Rule 9019 (Doc. 149, the “Motion”) on May 10, 2021. Pursuant to General
Order No. 24-2018, the Court may consider this matter without further notice or a hearing if no
party in interest files a response opposing the Motion on or before June 3, 2021. If you oppose
the relief requested in the Motion, you must timely file your response in opposition to the
Motion with the Bankruptcy Clerk at Clerk, U.S. Bankruptcy Court, 75 Ted Turner Drive,
Atlanta, Georgia 30303, and serve a copy on Debtor’s attorney, Garrett A. Nail, Portnoy, Garner
& Nail LLC, 3350 Riverwood Parkway, Suite 460, Atlanta, Georgia 30339, by the response
deadline. The response must explain your position and be actually received by the Bankruptcy
Clerk within the required time.

        A hearing on the Motion has been scheduled for June 10, 2021, at 10:15 a.m. in
Courtroom 1204, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia
30303. If a response is timely filed and served, the hearing will proceed as scheduled. If you do
not file a response within the time permitted, the Court may grant the relief requested
without further notice or a hearing provided that an order approving the relief requested is
entered at least one business day prior to the scheduled hearing. If no response is timely filed, but
no order is entered granting the relief requested at least one business day prior to the hearing, the
hearing will be held at the time and place as scheduled.

       Your rights may be affected. You should read these papers carefully and discuss with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

     GIVEN THE CURRENT PUBLIC HEALTH CRISIS, HEARINGS MAY BE
   TELEPHONIC ONLY. PLEASE CHECK THE “IMPORTANT INFORMATION
REGARDING COURT OPERATIONS DURING COVID-19 OUTBREAK” TAB AT THE
TOP OF THE GANB WEBSITE PRIOR TO THE HEARING FOR INSTRUCTIONS ON
            WHETHER TO APPEAR IN PERSON OR BY PHONE.
Case 18-69019-lrc     Doc 150   Filed 05/10/21 Entered 05/10/21 13:49:38       Desc Main
                                Document     Page 2 of 2



Notice is hereby given:


May 10, 2021.                                    /s/ Gregory D. Ellis
                                               Gregory D. Ellis
                                               Georgia Bar No. 245310
                                               LAMBERTH, CIFELLI, ELLIS
                                               & NASON, P.A.
                                               6000 Lake Forrest Drive, N.W., Ste. 435
                                               Atlanta, GA 30328
                                               (404) 262-7373
                                               gellis@lcenlaw.com

                                               Counsel for Trustee

                                               /s/ Garrett A. Nail
                                               Garrett A. Nail
                                               Georgia Bar No. 997924
                                               PORTNOY GARNER & NAIL LLC
                                               3350 Riverwood Parkway, Suite 460
                                               Atlanta, Georgia 30339
                                               (678) 385-9712
                                               gnail@pgnlaw.com

                                               Special Counsel for Trustee




                                           2
